Citation Nr: 1012695	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-07 582	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including secondary to a service-connected left ankle 
disability.

2.  Entitlement to a rating higher than 10 percent for deep 
vein thrombosis.

3.  Entitlement to extension of a temporary total (i.e., 100 
percent) rating from July 1, 2006 to November 6, 2006, under 
38 C.F.R. § 4.30 for convalescence following surgery.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1991 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) is 
from August 2007 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) 
in Louisville, Kentucky and Nashville, Tennessee.

As support for his claims, the Veteran testified at a 
videoconference hearing in January 2010 before the 
undersigned Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  There is no competent and credible evidence indicating 
the Veteran's 
service-connected left ankle disability either caused or 
permanently exacerbated his sleep apnea.

2.  As a result of his deep vein thrombosis, the Veteran has 
intermittent edema of an extremity or aching and fatigue in 
the leg after prolonged standing or walking; his symptoms 
are relieved by elevation of the extremity or compression 
hosiery.  

3.  The Veteran had left ankle surgery in December 2005 and, 
as a consequence, already has been awarded a temporary 100 
percent rating for his immediately ensuing convalescence - 
effective December 8, 2005.  This temporary 100 percent 
rating expired on July 1, 2006, but was reinstated as of 
November 7, 2006, on account of that surgery and resulting 
need to continue convalescing.

4.  During the intervening period at issue from July 1, 2006 
to November 6, 2006, the Veteran continued to require 
therapeutic immobilization of his left ankle by a prescribed 
3D boot or brace.  

CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea is not proximately due to, the 
result of, or chronically aggravated by his service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria are not met for a rating higher than 10 
percent for the deep vein thrombosis disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.10, 4.104, Diagnostic Codes 7199-7121 (2009).  

3.  However, the criteria are met for extension of the 
temporary 100 percent convalescent rating during the 
intervening period at issue from July 1, 2006 to November 6, 
2006.  38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant statutes, VA regulations, 
case law, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As for the claim for extension of the temporary 100 percent 
convalescent rating during the intervening period at issue, 
there is no need to discuss whether there has been VCAA 
compliance because this claim is being granted in full, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless 
error).

A discussion of whether there has been compliance with these 
VCAA notice and duty to assist provisions, however, is still 
required concerning the remaining claims for service 
connection for sleep apnea and for a higher rating for the 
deep vein thrombosis.

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate these claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements 
these claims, including the disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability 
and the effect that such worsening or increase has on the 
claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does 
not require such evidence for proper claim adjudication."  
Thus, the Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes 
or potential "daily life" evidence, we vacate the 
judgments."  Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
February, October, and November 2007, and in January 2008.  
These letters informed him of the evidence required to 
substantiate these claims and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  
Note also that the February and November 2007 and 
January 2008 letters complied with Dingess, as well, by 
discussing the downstream disability rating and effective 
date elements of the claims.  And of equal or even greater 
significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the claims in the 
October 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  
See again, Mayfield IV and Prickett, supra.  So the timing 
defect in the provision of the notice, since it did not all 
precede the initial adjudication of the claims, since has 
been rectified.

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims 
that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained his service treatment 
records (STRs), service personnel records (SPRs), 
VA treatment records, and arranged for a VA compensation 
examination in January 2008 - so relatively recently, to 
assess the severity of his deep vein thrombosis,.  The 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  Here, though, another examination to reevaluate the 
severity of the deep vein thrombosis is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity 
of this condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Furthermore, the standards of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), are not met in this case to require 
requesting another VA compensation examination regarding the 
claim for service connection for sleep apnea - which the 
Veteran alleges is a secondary residual of his already 
service-connected left ankle disability.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There 
is no competent and credible evidence attributing his sleep 
apnea on this claimed secondary basis to a service-connected 
disability, including especially to his left ankle 
disability.  So the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  



II.  Analysis

A.  Entitlement to Service Connection for Sleep Apnea, 
Including as Secondary to the Already Service-Connected Left 
Ankle Disability

The Veteran testified during his recent hearing that he has 
difficulty sleeping due to recurring pain in his left leg 
and ankle on account of his service-connected left ankle 
disability.  He added that he did not have any difficulty 
sleeping until after his left ankle surgery in December 
2005, but that his resulting inability to exercise following 
that left ankle surgery caused him to gain a significant 
amount of weight and, in turn, contribute to the development 
of sleep apnea.  He is not attributing his sleep apnea 
directly to his military service, rather, believes it is 
instead secondary to his already service-connected left 
ankle disability.  See the transcript of his hearing 
testimony at pages 17-18.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus, i.e., etiological link between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Service connection also is permissible on the specifically 
claimed secondary basis for disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b) 
(2009).



Establishing entitlement to service connection on this 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 
158 (1998).  

There is no disputing the Veteran meets the first and indeed 
perhaps most fundamental requirement for any service-
connection claim, that is, have proof of the existence of 
the currently claimed disability.  His VA treatment records 
confirm he has received the required diagnosis of sleep 
apnea, which has been partly treated with the institution of 
a continuous positive airway pressure (CPAP) machine to help 
him sleep better and more comfortably.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, 
and that, in the absence of proof of current disability, 
there can be no valid claim).

So the determinative issue in resolving this appeal is 
whether the sleep apnea is somehow attributable to the 
Veteran's military service, including by way of a service-
connected disability.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent and credible 
evidence of record establishing this required correlation.



As already alluded to, the Veteran's sole theory of 
entitlement to service connection for his sleep apnea is 
that it is secondary to his already service-connected left 
ankle disability.  He is not alleging, and the evidence does 
not otherwise suggest, that the sleep apnea was directly 
incurred in service (meaning began during his service or is 
directly linked to his service).  Therefore, the Board need 
not further address the alternative possibility of direct 
service connection for this condition, as even he is not 
alleging this alternative theory of entitlement.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating 
that, generally, all theories of entitlement, direct and 
secondary, ordinarily must be considered when determining 
whether service connection is warranted).

The Veteran's claim for secondary service connection fails 
in a critical respect; there is no competent and credible 
evidence of a nexus (i.e., link) between his sleep apnea and 
his service-connected left ankle disability.  Velez, 11 Vet. 
App. at 158.  See also Wallin, 11 Vet. App. at 512 and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is 
required to associate the claimed disorder with the service-
connected disability).  Without this requisite medical nexus 
evidence, there is no basis for granting this claim.

In addition to the medical evidence, which, as mentioned, 
does not establish this necessary cause-and-effect 
correlation, the Board has considered the Veteran's lay 
statements in support of his claim.  And as already 
mentioned, he testified during his hearing that his left 
ankle aches so much that he has trouble sleeping as a 
result.  He also cited his inability to exercise since his 
left ankle surgery in December 2005, causing him to gain a 
lot of weight, as another reason he developed sleep apnea.  
He is certainly competent, even as a layman, to testify 
concerning the chronic pain he has experienced in this 
ankle, also that he may have gained considerable weight 
since his left ankle surgery from not being able to 
exercise, and that he has had difficulty sleeping.  These 
events are capable of lay observation and experience since 
within his five senses.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker 
v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted")).  

Importantly, though, difficulty sleeping is not tantamount 
to sleep apnea.  Rather, difficulty sleeping is one of the 
symptoms of sleep apnea.  And although, as mentioned, the 
Veteran also has received the requisite diagnosis of sleep 
apnea, this medical diagnosis has not, in turn, been 
attributed to impairment associated with his service-
connected left ankle disability.  And as indicated in 
Wallin, Velez, McQueen, and Allen, establishing this 
necessary linkage requires this supporting medical nexus 
evidence, not just his unsubstantiated lay allegation.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
sleep apnea, especially as secondary to the service-
connected left ankle disability.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to a Rating Higher than 10 Percent for Deep 
Vein Thrombosis

The Veteran contends his service-connected deep vein 
thrombosis has worsened in recent years.  He testified 
during his hearing that he has severe pain from the 
thrombosis of his veins, in spite of treating the disability 
with compression hose and a vein stripping procedure.  Aside 
from the pain, he said he also has swelling and numbness in 
his left foot, at times limiting his ability to walk.

In cases, as here, where the appeal does not concern the 
rating assigned following the initial granting of service 
connection, rather, whether the Veteran is entitled to a 
higher (i.e., increased) rating of an already established 
service-connected disability, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The Court also has held, however, that in determining the 
present level of disability for any increased-evaluation 
claim, the Board must consider whether to "stage" 
the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one 
year before the claim was filed - so in this case, since 
August 2006 - until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, irrespective of whether they were expressly 
raised, as well as the entire history of the Veteran's 
disability in reaching its decision.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  



The Veteran's service-connected deep vein thrombosis, 
associated with his service-connected left ankle disability, 
is currently rated as 10-percent disabling under 
38 C.F.R. § 4.104, Diagnostic Codes 7199-7121 (2009).  His 
specific diagnoses are not listed in the Rating Schedule.  
Therefore, the RO assigned DC 7199 pursuant to 38 C.F.R. § 
4.27 (2009), which provides that unlisted disabilities 
requiring rating by analogy will be coded first by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.104, 
Diagnostic Code 7121, for post-phlebetic syndrome of any 
etiology.  The Board considered whether he would be entitled 
to a higher rating under another Diagnostic Code, however, 
no other applicable diagnostic code would produce a higher 
rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should 
be upheld so long as it is supported by explanation and 
evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in DC must be 
specifically explained).  

Post-phlebitic syndromes of any etiology are rated under 
Diagnostic Code 7121 as follows:

A 10 percent rating is warranted where the Veteran 
experiences intermittent edema of an extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  
A 20 percent rating is warranted for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  
A 40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  
A 60 percent rating is warranted for persistent edema or 
subcutaneous indurations, stasis pigmentation or eczema, and 
persistent ulceration.  
The maximum 100 percent rating is warranted for massive 
board-like edema with constant pain at rest.  



VA treatment records show that, in October 2007, the Veteran 
was noted to have bluish discoloration and 1+ pitting edema 
to the left lower extremity below the knee.  Later that 
month, he was recorded as having his left lower extremity in 
a plastic splint that he regularly wears, but no edema was 
noted.  Similarly, several other VA treatment records, such 
as in January 2008, indicate he had no edema of the 
extremities. 

The January 2008 VA compensation examiner observed the 
Veteran has varicosities around the ankle, but no ulcers, 
pigmentation, or eczema.  Further, he had persistent edema 
noted at the ankle that is non-pitting, not board-like.  The 
examination report provided a diagnosis of deep vein 
thrombosis, left lower extremity-resolved with residual 
varicosities.  However, neither the examiner nor any 
physician of record provided any clinical finding that the 
Veteran's persistent edema is also "incompletely relieved by 
elevation of the extremity."  Rather, the Veteran's own 
reported history to the examiner specifically admitted that 
"the edema improves with elevation and it is usually 
completely resolved in the morning."  He also reported that 
the swelling is relieved some with wearing a compression 
hose, but he is unable to wear the hose regularly.  So, by 
his own admission, the evidence tends to show complete 
relief by elevation; the medical evidence does not meet the 
criteria for a higher 20 percent rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7121.  

A rating higher than 10 percent is not warranted in this 
case because there is no evidence the Veteran's persistent 
edema, even accepting that he experiences it, is not 
relieved by elevating the affected extremity.  Rather, while 
his medical records support the notion that he experiences 
intermittent edema in his legs, it reportedly is relieved by 
compression hosiery and elevation.  There is no evidence of 
stasis pigmentation or eczema or ulcers and, thus, no basis 
for an even higher 40 or 60 percent rating under DC 7121.  
There also is no evidence of massive board-like edema with 
constant pain at rest, as required for an even higher 
100 percent rating, as the VA examiner instead found that 
his edema was 
"non-pitting, not board-like."  



The Board also cannot "stage" the Veteran's rating under 
Hart.  His deep vein thrombosis has never been more than 10-
percent disabling at any time since August 2006 (one year 
prior to filing his current claim).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating higher than 10 percent for the 
Veteran's deep vein thrombosis.  And since the preponderance 
of the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor, and this claim for a higher 
rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's deep vein thrombosis has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by the 10 percent schedular 
rating assigned for this disability.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Moreover, for reasons and bases 
that will be discussed in the following section of this 
decision, a temporary 100 percent rating is being assigned 
from July to November 2006 to further compensate the Veteran 
for this period of convalescence due to treatment of his 
service-connected left ankle disability.  There is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, suggesting he is not 
adequately compensated for his disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

C.  Extension of the Temporary Total (100 Percent) Rating 
under 38 C.F.R. § 4.30 (Paragraph 30) for Convalescence from 
July 1, 2006 to November 6, 2006

The Veteran had left ankle surgery in December 2005 and, as 
a consequence, already has been awarded a temporary 100 
percent rating for his immediately ensuing convalescence - 
effective December 8, 2005.  This temporary 100 percent 
rating expired on July 1, 2006, but was reinstated as of 
November 7, 2006, on account of that surgery and resulting 
need to continue convalescing.

As partial justification for extending this temporary 100 
percent rating during the intervening period at issue from 
July 1, 2006 to November 6, 2006, the Veteran says he 
continued to require therapeutic immobilization of his left 
ankle by a prescribed 3D boot or brace.  He also says his 
doctors, including Drs. R, F, and S, have confirmed that he 
continued to convalesce during this intervening period.

A temporary total (i.e., 100 percent) rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted for 
treatment of a service-connected disability.  
Under 38 C.F.R. § 4.30 (2009), a temporary total evaluation 
will be assigned if the hospital or outpatient treatment of 
a service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  



The Court has held that notations in the medical record as 
to the Veteran's incapacity to work after surgery must be 
taken into account in the evaluation of a claim brought 
under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 
Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 
427, 430 (1998).  Furthermore, the Court has noted that the 
term "convalescence" does not necessarily entail 
in-home recovery.

By way of relevant procedural history, in a January 2006 
rating decision, the Veteran was granted a temporary 
evaluation of 100 percent, effective from December 8, 2005, 
based on his left lateral ligament reconstruction for his 
chronic left ankle sprain with deltoid and talo-fibular 
ligament disruption (i.e., on account of his left ankle 
disability).  This was assigned under the provisions of 
38 C.F.R. § 4.30.  This temporary 100 percent evaluation was 
extended until July 1, 2006 in a later May 2006 rating 
decision, with a lesser 10 percent rating assigned as of 
July 1, 2006.  Subsequently, in a September 2006 rating 
decision, the service-connected left ankle disability rating 
was increased from 10 to 20 percent, effective July 7, 2005.  
Then, in a January 2007 rating decision, the Veteran 
was awarded another temporary evaluation of 100 percent 
effective November 7, 2006, again under the provisions of 
38 C.F.R. § 4.30, although the prior 20 percent rating 
resumed as of April 1, 2007.  

The Veteran has stated that he was wearing an ankle/foot 
orthosis during that intervening period from July to 
November 2006, to immobilize his left ankle, and therefore 
deserves extension of his convalescent rating during this 
intervening period.  A VA orthopedic physician's statement, 
dated November 7, 2006, stated the Veteran underwent left 
ankle ligament reconstruction in December 2005, but that his 
post-operative recuperation was complicated by deep vein 
thrombosis and pulmonary embolism.  He continued to have 
pain in his left ankle/foot, likely caused by a left ankle 
medial osteophyte.  Due to the risks of removing the 
osteophyte, the treating physician added that the decision 
was made to place the Veteran's ankle in a brace, although 
the date this occurred was not entirely clear from this 
statement.  The physician went on to explain that the 
Veteran's progress and rehabilitation were delayed by his 
complications and other surgery.  Moreover, during this 
time, his VA treatment records indicate that he attended 
physical therapy sessions, also in the course of his 
recovery from the December 2005 surgery.  

Partly as a consequence, the RO's January 2007 rating 
decision reestablished a total temporary evaluation for 
convalescence, effective from November 7, 2006.  This 
decision to extend the temporary total rating as of that 
date was based primarily on a finding by a November 7, 2006 
VA orthopedic treatment note indicating a VA treating 
physician had prescribed an ankle foot orthosis and 
non-steroidal anti-inflammatory drug in lieu of surgery for 
osteophyte removal.  
The RO assigned this November 7, 2006, effective date for 
resumption of the temporary total rating since this was the 
date that orthosis was prescribed.

Subsequently, though, a September 2007 statement by that 
same VA treating physician clarified that the Veteran also 
wore a 3-D boot, which was used as an ankle/foot orthosis, 
during the immediately preceding intervening period at issue 
from July to November 2006.  This is confirmed by a VA 
treatment record dated in August 2006 noting his orthopedic 
physicians had recommended that he wear his 3D boot.  
However, even earlier, in June 2006, there was a 
prescription to wear a brace to immobilize his left ankle.  
Moreover, the August 2006 VA examination report observed 
that he needed to always wear the brace for walking.  

So this evidence, especially considered in the aggregate, is 
highly probative in favor of the Veteran's claim for 
extension of the temporary 100 percent rating under 
Paragraph 30 during the intervening period at issue.  There 
is competent evidence of therapeutic immobilization of a 
major joint during this intervening period as a result of 
the December 2005 surgery for his service-connected left 
ankle disability.  Thus, the criteria are met for extension 
of this temporary 100 percent rating due to convalescence 
under § 4.30, especially resolving all doubt concerning this 
in his favor.  38 C.F.R. §§ 4.3, 4.7



ORDER

The claim for service connection for sleep apnea, including 
secondary to the service-connected left ankle disability, is 
denied.

The claim for a rating higher than 10 percent for deep vein 
thrombosis is denied.

But the claim for extension of the temporary total 
convalescent rating is granted for the intervening period at 
issue from July 1, 2006 to November 6, 2006, subject to the 
statutes and regulations governing the payment of VA 
compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


